Name: Council Regulation (EEC) No 3696/88 of 18 November 1988 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12 . 88 Official Journal of the European Communities No L 329 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3696/ 88 of 18 November 1988 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products suspension measures should be taken only temporarily , by fixing their period of validity by reference to the interests of Community production ; HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially , particularly because of the existence of Community production , and in other cases to suspend them completely ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables appearing in the Annexes shall be suspended at the level indicated in respect of each of them. These suspensions shall apply :  from 1 January 1989 to 31 March 1989 for the products in Table I ,  from 1 January 1989 to 30 June 1989 for the products in Table II . Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1988 . For the Council The President V. PAPANDREOU No L 329 / 2 Official Journal of the European Communities 1 . 12 . 88 ANNEX TABLE I CN code Description Rate of autonomous duty (% ) ex 3004 90 99 Dried purified protein fraction , consisting principally of des-l-alanine-(125-serine)interleu ­ kin-2(human), obtained from genetically-manipulated Escherichia coli 0 ex 3901 90 00 Copolymer ofethylenewith methyl acrylate containing byweight 1 6 % ormore but not exceeding 20 % of methyl acrylate , in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 8471 93 50 Floppy disc storage units for automatic data-processing machines 0 ex 8542 11 71 V Dynamic random access memories (D-RAMS) ofMOS technology with a storage capacity of 1 Megabit and an access time not exceeding 150 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 18x9 mm, with not more than 26 connecting pins with small outline (J-bend ) plastic chip carrier package and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HM 51 1000JP TC 51 1000J PD 421000LA MB 81C1000-PJ HM 511000 HM 511000P HM 511002P or  other identification markings relating to devices complying with the abovementioned description 12 1 . 12 . 88 Official Journal of the European Communities No L 329 / 3 TABLE II CN code Description Rate of autonomous duty (% ) ex 2811 19 00 ex 2917 39 90 ex 292429 90 ex 2926 90 90 ex 2926 90 90 ex 2926 90 90 ex 2930 90 90 ex 2935 00 00 ex 2937 10 90 ex 2937 20 90 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 3003 40 00 ex 3003 90 90 ex 3004 90 19 ex 3505 10 00 ex 3505 10 50 3701 91 10 ex 3815 90 00 ex 3823 90 20 ex 3815 90 00 ex 3815 90 00 ex 3823 90 91 Sulphamidic acid Benzene- 1 ,2 ,4-tricarbonyl trichloride 5-((R)-l-Hydroxy-2-[(R)-l-methyl-3-phenylpropylamino]ethyl]salicylamide-2,3-di-0-benzoyl-( + )- tartaric acid ( 1 / 1 ) Isophthalonitrile Ethyl cyanoacetate Methyl cyanoacetate Netobimin (INN) Sulfadimethoxine (INN) and its sodium salt Protirelin tartrate ( INNM) 9,21 -Dichloro-1 1 -beta , 1 7-dihydroxy-1 6-a/p/ja -methylpregna- 1 ,4-diene-3 ,20-dione 17t(2-furoate ) Cefixime (INN) Kitasamycin (INN) and its tartrate Monensin ( INN) and its salts Pirarubicin ( INN) Granules containing by weight 40 % or more but not exceeding 50 % of theophylline Granules containing by weight 0,7% or more but not exceeding 1,2% of glycerol trinitrate Purified collagen dispersed in a phosphate physiological saline solution whether or not containing lidocaine (INN) Self-adhesive plastic film , coated or covered on one side with glycerol trinitrate mixed with an acrylic adhesive , containing 4 mg/cm2 or more of glycerol trinitrate , protected by a release sheet , not put up in forms of packings for retail saile 0-(2-Hydroxyethyl )amylopectin hydrolysate Film in the flat , put up in disc form and incorporated in a cartridge Catalyst in the form of rodlets , containing an acid aluminosilicate (zeolite of the Y type ) in the sodium form, containing by weight not more than 11 % sodium expressed as sodium oxide Catalyst in the form of rodlets of a diameter of 3 mm or more but not exceeding 10 mm, consisting of oxides of copper and chromium , for use in the manufacture of fatty alcohols ( a ) Catalyst in powder form consisting of oxides of chromium , copper and barium , for use in the manufacture of fatty alcohols ( a ) Tetramethylammonium hydroxide dissolved in methanol 0 0 0 6 7 7 0 0 0 0 0 0 0 0 0 0 3 0 0 5,3 0 0 0 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . Official Journal of the European Communities 1 . 12 . 88No L 329 /4 CN code Description Rate of autonomous duty (% ) ex 3823 90 98 ex 3901 10 90 ex 3901 20 00 ex 3901 20 00 ex 3901 90 00 ex 3901 90 00 ex 3903 90 00 ex 3903 90 00 ex 3907 20 90 ex 3907 20 90 ex 3920 62 00 ex 3920 92 00 ex 3920 99 19 ex 3921 90 50 ex 3920 99 50 ex 3920 99 50 ex 3921 90 60 ex 4104 10 91 ex 4104 21 00 Preparation in powder form , containing by weight 75% or more of zinc bis[3,5-bis 1 -(phenylethyl )salicylate] Polyethylene containing by weight 0,25% or more of carbonyl groups in the chain , in pellet form Polyethylene , in one of the forms mentioned in note 6 (b ) to Chapter 39 , having a density of not less than 0,958 g / cm3 at 23 °C and containing by weight not more than :  50 ppm of aluminium ,  2 ppm of calcium ,  2 ppm of chromium ,  2 ppm of iron ,  2 ppm of nickel ,  2 ppm of titanium,  8 ppm of vanadium , for the manufacture of chlorosulphonated polyethylene (a ) Polyethylene , in one of the forms mentioned in note 6 (b ) to Chapter 39 , having a specific gravity of not less than 0,945 and not more than 0,985 g/cm3 for the manufacture of typewriter ribbon or similar ribbon (a) Ionomer resin consisting of a salt of a copolymer ethylene and methacrylic acid Ionomer resin consisting of a salt of a terpolymer of ethylene , isobutyl acrylate and methacrylic acid Copolymer , entirely ofmaleic anhydride with styrene , or entirely ofmaleic anhydride with styrene and an acrylic monomer , whether or not containing a styrene-butadiene block copolymer , in one of the forms mentioned in note 6 (b ) to Chapter 39 Copolymers , solely of allyl alcohol with styrene , which have an acetyl value of not less than 175 tf/p^tf-4-Hydroxybutyl-omegtf-hydroxypoly(oxytetramethylene), with a halogen or metal content each of less than 1 mg/kg and a colour of not more than 20 units on the Hazen scale Poly(oxypropylene ) having alkoxysilyl end-groups Polyethylene terephthalate film of a thickness of 100 micrometres or more but not exceeding 130 micrometres , for use in the manufacture of photopolymer printing plates (a ) Poly(epsilon-caprolactam) film with a softening point of 200 °C or more and a copper content of 130 mg/ kg or more but not exceeding 170 mg/kg for sheet-moulding compounds (a ) Polyimide sheet and strip , uncoated , or coated or covered solely with plastic Biaxially orientated polyvinyl alcohol film containing not less than 97% by weight of polyvinyl alcohol , uncoated , with a thickness of not more than 1 mm Ion-exchange membranes of fluorinated plastic material , for use in chlor-alkali electrolytic cells ( a ) Leather of East India kip , whole , whether or not the heads and legs have been removed , each weighing more than 4,5 kg net and not more than 8 kg , not further prepared than vegetable tanned , whether or not having undergone certain treatments , but obviously unsuitable for immediate use for the manufacture of leather articles 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 12 . 88 Official Journal of the European Communities No L 329 / 5 CN code Description Rate of autonomous duty ( % ) ex 5911 10 00 ex 5911 10 00 ex 7019 32 00 ex 7019 39 00 ex 7019 90 10 ex 8421 99 00 ex 8471 99 90 ex 8473 10 00 ex 8473 10 00 ex 8473 30 00 ex 8473 10 00 ex 8473 30 00 ex 8473 10 00 ex 8473 30 00 ex 8473 30 00 Needle-punched synthetic fibre felts on a woven synthetic fibre base not containing polyester , coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration products ( a ) Needle-punched polyester felts on a woven polyester base coated or covered on one side with polytetrafluoroethylene film , of a weight per square metre not exceeding 500 g, for the manufacture of filtration products ( a ) Non-woven products ofnon-textile glass fibre , of a weight per square metre ofnot more than 120 g and a fibre diameter , excluding any coating , of not more than 7 micrometres , for the manufacture of filtration products ( a ) Non-textile glass fibres in which fibres of a diameter of less than 3,5 micrometres predominate Components of separators for the separation or purification of gases from gas mixtures , consisting of a bundle ofpermeable hollow fibres enclosed within a container , whether or not perforated , of an overall length of not less than 300 mm and not more than 3 700 mm and a diameter of not more than 500 mm Optical reader for reading dot-matrix printing characters and converting them into electrical signals , comprising a read head containing an optical detector , an amplifier , a focusing lens and two lamps , linked by one or two flat cables to a central module of which the dimensions do not exceed 200 x 220 mm, comprising a printed circuit board on which are mounted a microprocessor , an image recognition circuit and an analogue-to-digital converter Integrated memory unit for electronic typewriters , comprising a printed circuit with two or four static read/write random-access memories each with 8 K x 8 bit capacity , electronic control components and memory back-up-batteries , contained in a cartridge fitted with connectors , of external dimensions not exceeding 11 x 40 x 90 mm, and bearing:  an identification marking consisting of or including the following combination of letters : MEMOCART or  other identification markings relating to devices complying with the abovementioned description Dot-matrix displays consisting of a layer of liquid crystal between two glass sheets or plates with a maximum of 15 360 dots (arranged in 64 lines and 240 columns), complete with an interface electronics board in G-MOS technology whose exterior dimensions do not exceed 186x75x15 mm, with not more than 544 contact areas Dot-matrix displays , whose external dimensions do not exceed 15 x 90 x 280 mm excluding cables and connectors consisting of a layer of liquid crystals between two glass sheets or plates with 30 720 dots (arranged in 64 lines and 480 columns), mounted on a printed-circuit board comprising electronic components providing drive functions , with or without cable and connector Dot-matrix displays , whose external dimensions do not exceed 15 x 62 x 276 mm excluding cables and connectors consisting of a layer of liquid crystals between two glass sheets or plates with 32 768 dots (arranged in 64 lines and 512 columns), mounted on a printed-circuit board comprising electronic components providing drive and control functions , with or without cable and connector Ferrite magnetic heads of Winchester technology for disc file peripherals , as well as carrying arms equipped with such magnetic heads , capable of recording to a density of not less than 10 tracks per millimetre 0 0 0 0 0 0 0 0 0 0 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 329 / 6 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty ( % ) ex 8473 30 00 Magnetic bubble memories with a storage capacity of not more than four megabits contained in a housing the exterior dimensions ofwhich do not exceed 43 x 44 mm, with not more than 42 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : BDL 0133 MBM 2011 FBM 64 DA BDL0134 MBM 2256 7110 BDN 0151 FBM 54 DB 7114-1 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 00 Component forming the arithmetic / logic element of a central processing unit , comprising not more than nine printed circuit boards , the dimensions of which do not exceed 290 x 310 mm on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories (ECL-RAMs) and combinations thereof contained in a framework the dimensions of which do not exceed 61 1 x 501 x 596 mmwhich serves as a housing and interconnector for the printed circuit boards , which bear:  an identification marking consisting of or including one of the following combinations of figures and letters : CO1B 2675 E 500 CO1B 2675 H 500 CO1B 2675 H 501 CO1B 2675 H 502 CO1B 2675 H 503 CO1B 2675 H 504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 00 Assemblies for automatic data-processing machines , consisting of two stacked substrate layers with one or two static random-access memories of bipolar technology (bipolar S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 1 Kbit and with a maximum storage capacity of 4 Kbits , contained in a housing the exterior dimensions ofwhich do not exceed 13x13 mm, with not more than 23 connecting pins and bearing :  an identification marking, consisting of or including one of the following combinations of figures : 770965 4599497 7379442 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 40 00 Thermal printer heads of thick or thin film technology consisting of a printed circuit with at least one tantalum capacitor and an electrolytic capacitor contained in a metal support with connector , printer element and heat sink , supplied with the appropriate support and transport roll 0 ex 8483 10 90 Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 215 tonnes 0 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,2 Nm, with a coupling flange of a diameter of 74 mm, a spindle of a diameter of 40 mm, rated speed of 3 600 rpm , supply voltage of 12 V ± 10 % , with cables and connectors 0 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,20 Nm, with outside rotor of a maximum diameter of 55 mm, coupling flange of a diameter of 77 mm and precision-made chuck of a diameter of 44 mm, four-phase winding , rated speed of 3 600 rpm, supply voltage of 12 V ± 10 % and fitted with wires and connectors 0 1 . 12 . 88 Official Journal of the European Communities No L 32-9 / 7 CN code Description Rate of autonomous duty (% ) ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,05 Nm, an outside rotor of a maximum diameter of 92 mm, aluminium precision-made hub with an outside diameter of 40 mm, two-phase winding , rated speed of 3 600 rpm , supply voltage of 12 V ± 10 % 0 ex 8501 10 99 Hybrid steppingmotor with an angle of step 0,9 ° , 400 steps per revolution , two- or four-phase rotation sequence and bipolar windings , comprising a rotor , a laminated stator enclosed between two square section flanges with sides not more than 40 mm wide and fitted with biterminate shaft , wires and connectors 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence and bipolar windings , comprising a rotor and a stator encapsulated in a cylindrical housing with a maximum diameter of 47 mm and maximum thickness of 14 mm, fitted with a single shaft output and cables with connectors 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution and two-phase rotation sequence , and bipolar windings , comprising a rotor , a laminated stator enclosed between two square section flanges with sides not exceeding 40 mm, an integral 2- or 3 -phase tachometer enclosed in a cap with a maximum diameter of 35 mm, and separate cables and connectors for the motor and tachometer outputs , with maximum dimensions of 40 x 40 x 62 mm, including the shaft 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence with bipolar winding , comprising a rotor , a laminated stator enclosed between two flanges , one of square section with a side of 40 mm maximum, the other front face having a shaped profile with two projections with fixing slots , an integral two- or three-phase tachometer enclosed in a cover of diameter of 35 mm maximum, separate cables and connectors for the motor and tachometer outputs , with overall dimensions not exceeding 40 x 40 x 62 mm, including the shaft but excluding the projections of the front flange 0 ex 8501 10 99 Direct-current bipolar steppingmotor with a single stator , an output of not more than 37,5 W, a rotary angle / step of 180 ° , two steps per rotation , a two-phase rotation cycle with single-pole winding , an output torque of not less than 0,1 x 10"6 Nm and not more than 0,1 x 10"4 Nm and a supply voltage of not more than 3 V 0 ex 8504 40 99 Static converter consisting of a combination of seven diodes in cascade , for outputvoltages of not less than 40 kV DC with a load current of not less than 3 mA 0 ex 8506 19 10 Lithium iodine single cell battery with dimensions not exceeding 45 x 9 x 23 mm and a voltage not exceeding 2,8 V 0 ex 8506 19 10 Unit consisting of not more than two lithium batteries embedded in a socket for integrated circuits (battery-buffered socket), with not more than 28 connecting pins and incorporating a control circuit 0 ex 8506 19 90 Dry zinc / carbon batteries of a voltage of not less than 5,5 V and not more than 6,5 V and of a size not exceeding 110 x 90 x 5 mm, for incorporation in film cassettes for instant pictures (a ) 0 ex 8517 90 91 Assembly for telephonic apparatus consisting of a microphone , protecting circuit and four-way connecting socket , mounted on a printed circuit , with dimensions not exceeding 22 x 40 mm 0 ex 8523 20 10 Rigid magnetic discs , prelubricated , oxide type , with a coercivity of 300 Oe or more 0 ex 8523 20 10 Rigid magnetic disc with a thin-film metallic coating , having a coercivity of more than 600 Oersted /Oe , an external diameter of 88 mm or more but not exceeding 231 mm 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 329 / 8 Official Journal of the European Communities , 1 . 12 . 88 CN code Description Rate of autonomous duty (% ) ex 8529 10 70 Ceramic filter package comprising two ceramic filters with three connecting pins and one ceramic resonator with two connecting pins , each having a frequency of 10,7 MHz ± 30 kHz , contained in a housing the exterior dimensions of which do not exceed 10x10x5 mm 0 ex 8532 29 00 Gold capacitor with a rated capacitance of 100 mF , an operating voltage of 5,5 V and a leakage current of not more than 100 piA , contained in a cylindrical housing of a height of less than 8 mm and a diameter of not more than 14 mm 0 ex 8532 30 10 Variable plate capacitor with plastic dielectric , with a capacitance of not more than 2 x 355 pF for the AM section and not more than 2 x 20 pF for the FM section , contained in a housing the exterior dimensions of which do not exceed 21 x 24 mm 0 ex 8532 30 90 Adjustable capacitor , in the form of a circular plate with a diameter of not more than 2,5 mm, fitted with a screw head in its centre and two connecting tags , of a thickness not exceeding 3 mm and a capacity of from 5 to 30 picofarads , for the manufacture of products falling within Chapter 91 ( a ) 0 ex 8533 29 00 Device consisting of fixed resistors with a positive temperature coefficient having a nominal resistance in DC of 19,6 Q at 20 °C , an insulation resistance of more than 1 MQ, for the protection of telephone exchanges against prolonged increases in voltage of not more than 1 000 V , contained in a housing the exterior dimensions of which do not exceed 48 x 19 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 20793 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8533 40 10 Slide potentiometers with one or two resistor tracks and a slide distance of 20 mm, contained in a housing with not more than eight connecting pins 0 ex 8534 00 11 ex 8534 00 19 Single-face printed circuit , of dimensions not exceeding 30 x 30 mm, for the manufacture of products falling within Chapter 91 ( a ) 0 ex 8536 41 10 ex 8536 41 90 ex 8536 49 00 Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires , with a maximum leakage rate of 10"6 cm3 He / sec at one bar in the temperature range 0 to 160 °C , to be incorporated into compressors for refrigerating equipment ( a ) 0 ex 8536 50 00 Telephone line switch assembly consisting of one moveable and one stationary bifurcated spring with contact area of diffused gold on palladium silver inlay, mounted in polycarbonate material , and of dimensions not exceeding 40 x 20 x 13 mm 0 ex 8536 50 00 Reed switches in the form of a glass capsule containing not more than three electrical contacts on metal arms and a small quantity of mercury 0 ex 8540 11 10 Colour cathode-ray tubes with a slit mask , equipped with electron guns placed side by side ( in-line technology) with a distance between stripes of the same colour not exceeding 0,47 mm and having the following characteristics :  a diagonal screen measurement not less than 12 and not more than 16 cm  a diagonal angle of deflection not exceeding 55 ° 0 ex 8540 11 10 Colour cathode-ray tubes with a slit mask , equipped with electron guns placed side by side ( in-line technology) with a distance between stripes of the same colour of not more than 0,47 mm and having the following characteristics :  a diagonal screen measurement not less than 22 and not more than 26 cm  a diagonal angle of deflection of not more than 76 °  a phosphor layer calibrated with the following nominal coordinates for the colour dots red green blue X 0,610 0,298 0,151 Y 0,342 0,588 0,064 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 12 . 88 Official Journal of the European Communities No L 329 / 9 CN code Description Rate of autonomous duty % ex 8540 11 90 ex 8540 20 90 10 0 Colour cathode-ray tubes with a slit mask , equipped with electron guns placed side by side ( in-line technology), with a distance between stripes of the same colour of not more than 0,86 mm and having the following characteristics :  a diagonal screen measurement of not less than 76 cm  a diagonal angle of deflection of not more than 110 ° Photomultiplier consisting of a photocathode tube with nine dynodes , for light of wavelength of 160 nanometres or more but not exceeding 930 nm, of a diameter not exceeding 14 mm and a height not exceeding 94 mm Colour cathode-ray rubes with a dot mask , equipped with electron guns placed side by side (in-line technology), with a distance of less than 0,45 mm between colour dots and with at least one of the following characteristics :  a diagonal screen measurement of not less than 42 cm or less than 26 cm, a diagonal angle of deflection of not more than 90 ° and convergence errors exceeding 0,8 mm at the corners  a built-in system, inseparably linked to the tube , for the absorption of vibration ( so called potting system)  without internal magnetic screen  a phosphor layer calibrated with the following nominal coordinates for the colour dots : ex 8540 30 00 red green blue X Y or X Y or X Y or X Y or X Y or X Y 0,64 0,33 0,64 0,34 0,62 0,33 0,610 0,350 0,61 0,35 0,62 0,35 0,29 0,60 0,31 0,595 0,21 0,615 0,307 0,595 0,205 0,680 0,29 0,60 0,15 0,06 0,155 0,07 0,15 0,06 0,150 0,065 0,15 0,065 0,15 0,065 0 ex 8540 30 00 Colour cathode-ray tubes with a dot mask equipped with electron guns in a triangular fashion (delta technology) with a distance of less than 0,4 mm between colour dots and with at least one of the following characteristics :  a diagonal screen measurement of at least 66 cm  equipped with a phosphor layer calibrated with the following nominal coordinates for the colour dots : X Y or X Y or X Y or X Y or X Y red 0,64 0,33 0,64 0,34 0,610 0,350 0,61 0,35 0,62 0,35 green 0,29 0,60 0,31 ¢ 0,595 0,307 0,595 0,205 0,680 0,29 0,60 blue 0,15 0,06 0,155 0,07 0,150 0,065 0,15 0,065 0,15 0,065 0 No L 329 / 10 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty ( % ) ex 8540 30 00 Flat screen monochrome cathode-ray tubes having a diagonal screen measurement of not less than 142 mm and not more than 145 mm, a luminescence of between 300 and 400 lumen , a resolution of between 0,06 and 0,1 mm, phosphor types P 1 or P 55 or P 56 , an anode voltage ofmore than 34 kV , a focus voltage of more than 7 kV and a cathode current of not less than 3 mA 0 ex 8540 30 00 Cathode-ray tubes with a memory (direct view storage tubes ) for the reproduction of alphanumeric and analogue data , equipped with a scanning device , for reading the images 0 ex 8540 41 00 Continuous wave magnetron with a power output of less than 1 000 W, for the manufacture of microwave ovens of CN code 8516 50 00 (a ) 0 ex 8540 89 11 Displays in the form of a tube consisting of a glass housingmounted on a board the dimensions ofwhich do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows ofcharacters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 8540 91 00 Tungsten elements coated with insulating material , grids and cathodes for use in the manufacture of electron guns for monochrome cathode-ray tubes ( a ) 0 ex 8540 91 00 Deflector yoke for cathode-ray tubes with an operating frequency ofbetween 31 250 Hz and 64 000 Hz incorporating a quadripolar magnet 0 ex 8541 10 91 Silicon power rectifier diodes of planar technology , with a recovery time of less than 100 ns , a maximum recurring reverse voltage of 200 V , and average conducting-state current of 2,5 A , or more , contained in a flat housing the exterior dimensions of which exceed 9x9x5 mm, but do not exceed 17 x 11 x 5 mm 0 ex 8541 10 99 Germanium-gold diodes with forward voltage not exceeding 1 V at 5 mA 0 ex 8541 29 90 Transistor with a power of not less than 150 W at a voltage of not less than 160 V and with a cut-off frequency of not less than 20 MHz , contained in a housing the exterior dimensions of which do not exceed 37 x 22 mm, with not more than three connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 2 SA 1170 2 SC 2774 2 SA 1215 2 SC 2921 2 SA 1494 2 SC 3858 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 40 10 Light-emitting diode (LED ) made from a gallium-based semiconductor compound, mounted in a rectangular housing the exterior dimensions of which do not exceed 4 x 20 x 21 mm, with two connecting pins , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 9305 SLF 209 LT 9306 SLF 909 or  other identification markings relating to devices complying with the abovementioned description , for use in the manufacture of radio broadcast receivers and sound recorders or reproducers ( a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 12 . 88 Official Journal of the European Communities No L 329 / 11 CN code Description Rate of autonomous : duty ( % ) ex 8541 40 10 Assembly consisting of not more than 10 light-emitting diodes (LEDs ) made from a gallium-based semiconductor compound, mounted in a rectangular housing the exterior dimensions of which do not exceed 68 x 25 x 4 mm, with not more than 20 connecting pins , and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 9355 or  other identification markings relating to devices complying with the abovementioned description , for use in the manufacture of radio broadcast receivers and sound recorders or reproducers (a ) 0 ex 8541 40 10 Laser diode with one photodiode , emitting light of a nominal wavelength of 780 nm , contained in a housing having a diameter of not more than 10 mm and a height of not more than 7 mm, with three connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 022 or -  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 40 10 ex 8542 20 00 Digital display of a size not exceeding 25 x 35 mm, consisting of a printed circuit board on which are mounted , under a plastic cover , up to 22 light-emitting diodes manufactured from gallium-based semiconductor compounds . Each display consists of a single character with or without a plus or minus sign and/or one or two dots 7 ex 8541 40 10 ex 8542 20 00 Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than three in number , comprising light-emitting diodes made from gallium-based semiconductor compounds mounted thereon . Each character is composed of up to eight segments with or without a decimal point and the line of characters has a protective cover of plastic 0 ex 8542 40 91 Module of not more than five solar cells of thin-film technology , on a substrate the exterior dimensions of which do not exceed 70 x 18 mm 0 ex 8541 40 93 Opto-electronic circuit consisting of one or more light-emitting diodes and one or more photodiodes with amplifier circuit , contained in a plastic housing with not more than 16 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC PL 2400 HC PL 5700 HC PL 5730 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 60 00 Quartz crystal oscillating at a frequency of 32 768 Hz , contained in a cylindrical housing of a length not exceeding 8 ,2 mm and a diameter not exceeding 3 ,2 mm, for the manufacture ofproducts falling within Chapter 91 (a) 0 ex 8541 60 00 Polarized ceramic piezo-electric crystals oscillating in a frequency range of not less than 500 and not more than 12 500 kHz, contained in a housing the exterior dimensions of which do not exceed 14x15 mm, with not more than three connecting pins 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 12 . 88No L 329 / 12 Official Journal of the European Communities Rate of autonomous dutyCN code Description % ex 8542 11 30 ex 8542 11 71 ex 8542 11 71 Electrically erasable , programmable read-only memories ( so-called E2PROMs), in the form of an unmounted monolithic integrated circuit (chip ) with a storage capacity of 16 Kbits , used in the manufacture of microwave systems for the identification of persons and objects ( a ) Write buffer memory , of C-MOS technology , with an organization of 4 x 16 bits comprising eight bits of address and eight bits of data , and four-bit parity in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31x31 mm, with not more than 68 connecting pins , and bearing:  an idendification marking consisting of or including the following combination of figures and letters : R 2020 / 16 or  other identification markings relating to devices complying with the abovementioned descriptions Static random-access memories of C-MOS technology (C-MOS S-RAMs), in the form of a monolithic integrated circuit with a storage capacity of 16 x 4 bits , an access time not exceeding 35 ns , contained in a housing the exterior dimensions ofwhich do not exceed 9x21 mm, with not more than 1 6 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C189 CY7C190 CY74S189 CY54S189 CY27S03 CY27S07 or  other identification markings relating to devices complying with the abovementioned description Static random-access memories of C-MOS technology (C-MOS S-RAMs), with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 12x29 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C122 CY 93422 CY93L422 or  other identification markings relating to devices complying with the abovementioned . description Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 2 K x 8 bits and with a nominal standby power of not more than 0,005 mW at 25 °C , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x33 mm with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 0 0 7 ex 8542 11 71 ex 8542 11 71 TC5516APL-2 TC5516AFL-2 TC5516APL TC65516AFL TC5517CPL-15 TC5517CPL-20 TC5517CFL-15 TC5517CFL-20 TC5517BPL-20 TC5517BPL-25 TC5517BFL-20 TC5517BFL-25 or  other identification markings relating to devices complying with the abovementioned description ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 12 . 88 Official Journal of the European Communities No L 329 / 13 Rate of autonomous dutyCN code Description (% ex 8542 11 71 Non-volatile memory consisting of a C-MOS S-RAM, with a capacity of 16 Kbits and internal power supply , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x36 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1220 Y MK 48 Z 02 (B ) or other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 5532 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Static random-access memories ofMOS technology (MOS S-RAMs), with a storage capacity of 8 K x 8 bits with an access time of not less than 80 ns , in the form of a monolithic integrated circuit , contained in a plastic housing the exterior dimensions ofwhich do not exceed 18x39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD4464C-15 PD4464C-20 PD4464G-15 PD4464G-20 MSM 5165AL-12 MSM 5165AL-15 7 0 0 0 MB8464A-10 MB8464A-10L MB8464A-10LL MB8464A-15 MB8464A-15L MB8464A-15LL MB8464A-12 MB8464-12L MB8464-12LL HM6264P-10 HM6264P-12 HM6264P-15 HM6264LP-10 HM6264LP-12 HM6264LP-15 HY6264P-15 KM6264AL-10 TC5564PL-15 TC5564PL-20 TC5565PL-12 TC5565PL-15 TC5565FL-12 TC5565FL-15 TC5565PL-12L TC5565PL-15L TC5565FL-12L TC5565FL-15L TMM2063P-10 TMM2063P-12 TMM2063P-15 MB8464-15 MB8464-15L MB8464-15LL or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Non-volatile memory consisting of a static read /write random access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64 Kbits and an internal energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20x42 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : DS 1225 Y or  an identification markings relating to devices complying with the abovementioned description 12 . 88No L 329 / 14 Official Journal of the European Communities CN code Description Rate of autonomous duty % ex 8542 11 71 Static random access memories (S-RAMs) of C-MOS technology , with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39 x 17 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HM 62256 , PD 43256 C , TC 55257 P or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Non-volatile memory consisting of a static C-MOS random-access memory , with a storage capacity of 256 Kbits and built-in energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 1 9 x 40 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1230 DS 1235 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Static random-access memories of N-MOS (including H-MOS) technology (N-MOS S-RAMs), with a storage capacity of 256 x 4 bits with an access time not exceeding 25 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 9122 - 25 91 L 22 - 25 0 0 0 0 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Static random-access memories of N-MOS (including H-MOS) technology (N-MOS S-RAMs), with a storage capacity of 8 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 8112 8114 8185 PD 421 4008 4118 4801 8104 8108 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Static read/write random-access memories of N-MOS (including H-MOS) technology (N-MOS S-RAMs), with a storage capacity of 72 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 39 mm, with not more than 28 connecting pins and bearing: 1 . 12 . 88 Official Journal of the European Communities No L 329 / 15 CN code Description Rate of autonomous duty % ex 8542 11 71 (cont'd) an identification marking consisting of or including the following combination of figures and letters : TMM 2089 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Static random-access memories (S-RAMs) of MOS technology , with a storage capacity of 1 K x 4 bits and access time not exceeding 25 ns , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8 x 32 mm, with not less than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 9150-20 AM 9150-25 CY 7 C 150-15 CY 7 C 150-25 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Static random-access memories of bipolar technology (bipolar S-RAMs), with a storage capacity of 64x9 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x40 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 S 09 MBM 93419 0 0 0 0 0 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Static random-access memories of bipolar technology (bipolar S-RAMs) consisting of a substrate layer on which are mounted either one or two chips each having a storage capacity of 1 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 23 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 770639 770823 5120360 7379769 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Static random-access memories of TTL technology (TTL S-RAMs), with a storage capacity of 1 Kbit and an access time not exceeding 45 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 30 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 93422 93425 or other identification markings relating to devices complying with the abovementioned description No L 329 / 16 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 Dynamic FIFO (first in , first out) read /write memory , ofN-MOS ( including H-MOS ) technology , with a storage capacity of 7 280 or 9 080 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 12x36 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 41101 PD 41102 other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Dynamic random-access memories of C-MOS technology (C-MOS D-RAMs), with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 34 mm, with not more than 20 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HM 50256 53 C 256 53 C 464 P 51 C 256, 53 C 258 53 C 466 P 51 C 259 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Dynamic read /write random-access memory of N-MOS ( including H-MOS ) technology (N/H-MOS D-RAM) with a storage capacity of 64 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 22x7 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : KM 4164 MN 4264 0 0 10 10  other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Dynamic random-access memories (D-RAMs), of N-MOS (including H-MOS) technology, with a storage capacity of 256 Kbits and an access time not exceeding 150 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 34 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ¢ HM 50256 HM 50464 MB 81256 MB 81464 MSM 4256 MSM 4464 PD 41254 PD 41256 PD 41464 TMM 41464 TMS 4464 other identification markings relating to devices complying with the abovementioned description 1 . 12 . 88 No L 329 / 17Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 8542 11 71 Dual port dynamic random-access memory (D-RAM) ofN-MOS (including H-MOS) technology , with data registers and a serial read output control , with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 81461 PD 41264 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Random-access memories ofECL technology (ECL-RAMs) with a storage capacity of 256 x 4 bits , and the access time not exceeding 8 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 11x32 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 10422 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of 4 Kbits and an access time not exceeding 50 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 11x32 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10470 10474 or  other identification markings relating to devices complying with the abovementioned description ¢ 0 ex 8542 11 71 Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of 16 Kbits and an access time not exceeding 15 ns in the form of a monolithic integrated circuit , contained in a housing the dimensions ofwhich do not exceed 18x37 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10480 10484 100484 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of 64 Kbits in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 10 X 29 mm, with not more than 22 connecting pins or contact areas and bearing: No L 329 / 18 Official Journal of the European Communities 1 . 12 . 88 CN code Rate of autonomous duty (% ) Description ex 8542 11 71 (cont'd)  an identification marking consisting of or including the following combination of figures : 10490 or  other identification markings relating to devices , complying with the abovementioned description ex 8542 11 71 Dynamic read/write random-access memories manufactured in N-MOS (including H-MOS) technology (D-RAMs), consisting of a substrate layer with not less than two and not more than eight chips having a storage capacity of 128 , 192 or 256 Kbits and a storage capacity of not less than 256 Kbits and not more than two megabits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 30 x 30 mm, with not more than 57 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 6025841 6031587 6870392 7379172 6025843 6031591 6870393 7379174 6025856 6870395 7379176 6025858 7379181 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Read-only memory in C-MOS technology (C-MOS ROM) with a storage capacity of 256 Kbits and a standby current of not more than 0,03 mA , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions ofwhich do not exceed 17 x 50 mm, with not more than 54 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 7 7 HN 61256 HN 613256 MB 83256 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Read-only memory of C-MOS technology (C-MOS ROM) with a storage capacity of one megabit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HN 62301 P MB 83 1000 MB 83 1124 TC 53 1000 P or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Programmable , non-erasable , read-only memories (PROMs) of Schottky TTL technology , with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins or contact areas , and bearing: 1 . 12 . 88 Official Journal of the European Communities No L 329 / 19 CN code Description Rate of autonomous duty (% ) ex 8542 11 71  an identification marking consisting of or including one of the following combinations of figures or (cont'd) figures and letters : l 27 S 12 27 S 13 28 L 22 28 LA 22 28 L 2 XMFC 29613 29770 29771 38510 5305 5306 5308 5309 53 S 240 53 S 241 54 S 570 54 S 571 5604 5624 6305 6306 6308 6309 63 S 240 63 S 241 6335 6336 7053 7058 74 S 570 74 S 571 76 LS 03 7620 7621 82 S 114 82 S 130 82 S 131 93436 93446 MB 7115 MB 7116 MB 7117 MB 7118 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Programmable non-erasable read-only memories (PROMs) of MOS technology , with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 39x17 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 7 C 245 7 C 291 7 C 292 HM 6616 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Programmable non-erasable read-only memories (PROMs) of bipolar technology with a storage capacity of 16 Kbits and a standby current equal to , or ofmore than, 50 mA and less than , or equal to , 80 mA in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 14 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 27 PS 191 A 0 0 0 0 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Programmable non-erasable read-only memories (PROMs) with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 X 39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 63 S 3281 AM 27 S 43 MB 7141 MB 7142 or other identification markings relating to devices complying with the abovementioned description No L 329 / 20 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 71 ex 8542 11 71 ex 8542 11 71 Programmable non-erasable read-only memory (PROM) having a storage capacity of 64 Kbits and an access time of notmore than 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 44 mm, with a maximum of 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 261 CY 7C 263 CY 7C 264 CY 7C 268 CY 7C 269 or  other identification markings relating to devices complying with the abovementioned description UV-erasable , programmable , read-only memories (EPROMs) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 82140 PP AMI 702 ADC or  other identification markings relating to EPROMs complying with the abovementioned description UV-erasable , programmable , read-only memory (EPROM) equipped with a programmable input/ output system , with a storage capacity of 2 K x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 X 52 mm, with a quartz window on the upper face and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : D 8755 A TMP 8755 AC or  other identification markings relating to devices complying with the abovementioned description UV-erasable programmable read-only memory (EPROM) having a storage capacity of 1 6 Kbits and an access time of not more than 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 X 39 mm, with a quartz window on its upper surface , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 245 W CY 7C 291 W or  other identification markings relating to devices complying with the abovementioned description UV-erasable programmable read-only memory (EPROM) having a storage capacity of 64 Kbits and an access time of not more than 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on its upper surface , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 261 W CY 7C 263 W CY 7C 268 W CY 7C 269 W or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 0 4 0 0 0 ex 8542 11 71 1 . 12 . 88 Official Journal of the European Communities No L 329 / 21 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 C 04 X 2404 X 24 C 04 X 2804 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 64 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 28 C 64 52 B 33 52 B 33 H MBM 28 C 65 MCM 2864 X 2864 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 128 Kbits , in the form of a monolithic circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : X 28128 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28256 28 C 256 48 C 256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Static random-access memory (S-RAM) with a storage capacity of 256 bits superimposed bit-for-bit on an electrically erasable , programmable , read-only-memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing : No L 329 /22 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : X 2210 X 2443 X 2444 or  other &gt; identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Static random-access memory (S-RAM) with a storage capacity of 1 Kbit , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Static random-access memory (S-RAM) with a storage capacity of 2 Kbits , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letters : X 2002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 Static random-access memory (S-RAM) with a storage capacity of 4 Kbits , superimposed bit-for-bit on an electrically erasable , programmable , read-only-memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letters : X 2004 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 Single-chip microcomputer of C-MOS technology , consisting of an arithmetical logic unit (ALU ) with an organization of four bits , a read-only memory (ROM) with a storage capacity of 2 K x 8 bits , a dual-tone , multi-frequency (DTMF) generator , a random access memory (RAM) with a storage capacity of 1 Kbit , whether or not with another random access memory (RAM) with a storage capacity of 512 bits , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 16x54 mm, with not more than 42 connecting pins and bearing:  an identification marking consisting of one of the following combinations of figures and letters : T 6978 TCM 8301 TCM 8302 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 12 . 88 Official Journal of the European Communities No L 329 / 23 CN code Description Rate of autonomous duty (% ) ex 8542 11 75 4-bit single-chip microcomputers of C-MOS technology , consisting of a read-only memory (ROM) with a capacity of 16 Kbits and a random-access memory (RAM) with a capacity of not more than 1 536 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 39 mm, with not more than 67 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : TMP 47 C 200 TMP 47 C 220 TMP 47 C 221 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 4-bit single-chip microcomputers of C-MOS technology , consisting of a read-only memory (ROM) with a capacity of 4 K x 8 bits , random-access memories (RAM) with a total capacity of 3 Kbits , a DMTF-generator , in the form of a monolithic integrated circuit contianed in a housing the exterior dimensions of which do not exceed 16x 54 mm, with not more than 42 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMP 47 C 452 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 8-bit single-chip microcomputer of C-MOS technology consisting of a random access memory with a storage capacity of 2 Kbits , a programmable read-only memory with a storage capacity of 64 Kbits and a multi-protocol serial communication port , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 63 x 52 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 80 C 152 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 32-bit single-chip microcomputer in C-MOS-technology , in the form of a monolithic integrated circuit consisting of a ROM with a capacity of 24 Kbits and a RAM with a capacity of 2 Kbits , contained in a housing the exterior dimensions of which are not less than 30 x 30 mm, with not less than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : MB 8764 or  other identification markings relating to devices complying with the abovementioned description 0 No L 329 / 24 Official Journal of the European Communities 1 . 12 . 88 Rate of autonomous dutyCN code Description % ex 8542 11 75 8-bit single-chip microcomputer of N-MOS (including H-MOS) technology , having universal peripheral interface functions , consisting of a random access read-write memory (RAM) with a storage capacity of 2 Kbit , a non-erasable , programmable read-only memory (PROM) or a UV-erasable , programmable read-only memory (EPROM) with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connecting pins or 44 contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures : 8042 8742 ex 8542 11 75 or  other identification markings relating to devices complying with the abovementioned description 32-bit single-chip microcomputers of N-MOS ( including H-MOS) technology , in the form of a monolithic integrated circuit consisting of 24 registers of 32 bits and a RAM with a capacity of 2 Kbits , contained in a housing the exterior dimensions ofwhich do not exceed 24 x 24 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HGC 6127 ex 8542 11 75 or  other identification markings relating to devices complying with the abovementioned description 8-bit single-chip microcomputer ofMOS technology, having universal peripheral interface functions , consisting of a central processing unit , a random access read-write memory (RAM) with a storage capacity of 1 Kbit , UV-erasable , programmable read-only memory (EPROM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 53 mm, having a quartz window on the upper face , with not more than 44 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : D 8742 0 0 0 0 ex 8542 11 75 or  other identification markings relating to devices complying with the abovementioned description 4-bit single-chip microcomputers consisting of a read-only memory (ROM) with a capacity of not less than 18 Kbits and not more than 104 Kbits and a random-access memory (RAM) with a capacity of not less than 512 bits and not more than 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20x60 mm, with not more than 80 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TP 0310-03299 TP 0450-04599 TP 0480-04899 TP 0500-05999 T 7767 BS CD 3200-3299 TMC 0270-0279 TMC 0500-0599 TMC 0980-0989 TMC 1500-1599 TMC 1980-1999 HD 38800 HD 404 189 HD 38820 HD 614 080 HD 44796 HD 44800 HD 44801 HD 44820 HD 44840 HD 44860 HD 614042 or  other identification markings relating to devices complying with the abovementioned description 1 . 12 . 88 Official Journal of the European Communities No L 329 /25 CN code Description Rate of autonomous duty (% ex 8542 11 75 8-bit single-chip microcomputer, consisting of an electronic, programmable , read-only memory (EPROM) UV-erasable with a capacity of 32 Kbits and a random access memory (RAM) with a capacity of 1 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x53 mm, with a quartz window and not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 7742 8751 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 16-bit single-chip microcomputer , comprising a read-only memory (ROM) with a capacity of 64 Kbits , a random access memory (RAM) with a capacity of 2 Kbits , a digital / analogue converter with sample /hold , contained in a housing the exterior dimensions ofwhich do not exceed 40 x 40 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 8397 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 32-bit single-chip microcomputer , consisting of a read-only memory (ROM) having a storage capacity of 16 Kbits , random-access memories (RAM) having a total storage capacity of 32 Kbits a floating decimal point arithmetical unit with a capacity of 32 bits in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 30 x 53 mm, with not more than 100 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : DSP 32 0 &lt;# 7 0 0 or - other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 8-bit microprocessor of C-MOS technology, consisting of a central processing unit (CPU), a memory controller , a two-channel DMA controller , two-channel programmable 16-bit counter/ timer , a wait-state generator , a two-channel asynchronous serial communication interface (ASCI ) and a bus controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x 26 mm, with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Z 64180 HD 64 A 180 HD 64 B 180 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 16-bit microprocessor ofC-MOS technology , consisting of a central processing unit (CPU ) and an 8 -bit or 16-bit external data bus , contained in a housing the exterior dimensions of which do not exceed 54 x 16 mm, with not more than 40 connecting pins and bearing: No L 329 /26 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty (% ) an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 75 (cont'd) Z 70108 Z 70116 or - other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 16-bit microprocessor of C-MOS technology , consisting of a central processing unit (CPU), a memory controller , a 2 Kbit cache memory , three programmable 16-bit counter / timers , a full duplex universal asynchronous receiver / transmitter (UART) and four DMA channels , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 26 x 26 mm, with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : Z 280 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 32-bit microprocessor of C-MOS technology , with an external data bus of 32 bits and an external address bus of 32 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 175 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 0 0 80386 MC 68020 MC 68030 MC 68032 NS 32532 NS 32C032 R 2000 / 16 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 8-bit microprocessor of N-MOS (including H-MOS) technology , for the encoding / decoding of data (data ciphering processor), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 53 x 15 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Z 8068 Z 9518 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 8-bit microprocessor ofN-MOS ( including H-MOS) technology with 16 bit internal architecture , in the form of a monolithic integrated circuit consisting of a central processing unit (CPU), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16-bit timers , programmable memory and peripheral chip select , a programmable wait state generator and a local bus controller , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm with not more than 68 connecting pins or contact areas, and bearing: 1 . 12 . 88 Official Journal of the European Communities No L 329/27 CN code Description Rate of autonomous duty (% ) ex 8542 11 75 (cont'd) an identification marking consisting of or including the following combination of figures: 80188 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 16-bit microprocessor in N-MOS (including H-MOS) technology , in the form of a monolithic integrated circuit , consisting of a central processing unit (CPU), a timing generator , two independent DMA channels, a programmable interrupt controller , three programmable 16-bit timers , programmable memory and external chip selection logic , a programmable wait state generator with bus control unit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 7 0 80186 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 16-bit microprocessor of N-MOS technology (including H-MOS) consisting of a central processing unit (CPU), a memory management and protection unit (MMU) and a real address and virtual address operating mode system (OSO), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 80286 or other identification markings relating to devices complying with the abovementioned description 10 ex 8542 11 75 32-bit microprocessor of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 38 x 38 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NCR 32000 NS 32032 NS 32332 CPU 0404 1871 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 16-bit microprocessor of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 82 mm, with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29116 SBP 9989 0 0 or - other identification markings relating to devices complying with the abovementioned description No L 329 / 28 Official Journal of the European Communities 1 . 12 . 88 Rate of autonomous dutyCN code Description % ex 8542 11 75 Central processing unit of N-MOS (including H-MOS) technology (N-MOS CPU), consisting of one 16 x 16-bit service memory , one 16 x 20-bit service memory , one 32 x 32-bit service memory , one 8 x 8-bit service memory , one 16-bit register , two 20-bit registers , one 8-bit register , one 12-bit register , one 5-bit counter and timing network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x25 mm , with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : LSI-604041855 or ex 8542 11 75  other identification markings relating to devices complying with the abovementioned description Numeric processor extension unit of N-MOS ( including H-MOS) technology (N-MOS NPX) containing not more than 14 registers , in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x53 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 80287 8087 NS 32081 TX 32081 W or  other identification markings relating to devices complying with the abovementioned description Floating-point arithmetic co-processor of MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 53 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : ex 8542 11 75 80387 NCR 32020 MC 68881 MC 68882 NS 32381 R 2010 / 16 0 0 0 0 0 ex 8542 11 75 or  other identification markings relating to devices complying with the abovementioned description Text co-processor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25x25 mm, with not more than 68 connecting pins , and bearing:  an identification marking consisting of or including the following combination of figures and letters : C 82730 or  other identification markings relating to devices complying with the abovementioned description 16-bit communications processor of N-MOS ( including H-MOS ) technology, consisting of a random access memory (RAM) with a storage capacity of 22 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 60 mm, with not more than 48 connecting pins of contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38010 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 1 . 12 . 88 Official Journal of the European Communities No L 329 / 29 CN code Description Rate of autonomous duty % ex 8542 11 91 Arithmetic-logic unit of N-MOS ( including H-MOS ) technology , consisting of one 32-bit register , one 24-bit register , one 4-bit register , 12 1-bit registers , two 16 x 24-bit service memories , one logic network performing arithmetic and logic operations , decodifying logic , and error detection and management logic, one 8-bit counter and a timing network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing:  the identification marking: ALU 0486 or ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Logic circuit of N-MOS ( including H-MOS) technology (N-MOS LC) serving as a clock generator for central process unit , main memory and input / output interfaces , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : H 108982 (MCC) or  other identification markings relating to devices complying with the abovementioned description Clock generator and controller for microprocessors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 24 x 9 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letter : ex 8542 11 91 Z 8581 , 8284 , 82 C 84 , 82 C 284 , 82384 , 82284 , 82304 or ex 8542 11 91 0 0 0 0 0  other identification markings relating to devices complying with the abovementioned description Clock generator for a graphics controller in the form of a monolithic integrated circuit of C-MOS technology contained in a housing the exterior dimensions of which do not exceed 20 x 7 mm with 1 6 connecting pins and bearing:  an identification marking consisting of or including the following combinaiton of figure and letters : PCLK 1 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Logic circuit of bipolar technology , with not more than six logic functions , a supply voltage of not less than 11 V and not more than 18 V, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 8 x 23 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : FZH 101 A FZH 111 A FZH 191 FZH 201 FZJ 121 FZK 101 or - other identification markings relating to devices complying with the abovementioned description No L 329 / 30 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 Logic control circuits of N-MOS (including H-MOS) technology , consisting of one 7-bit register , three timers , one multiplexer , sequential and combining networks intended to perform control operations , decodifying logic, error detection and management logic and a timing network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing:  the identification marking: MIC 0482 or ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Semi-custom logic array (gate array) of C-MOS technology with metal gates , with an operating voltage of 12 volts , with not less than 637 two-input functions , having within the array a digital code produced by an electron beam, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29x11 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FB 215 or ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Field programmable array logics (PALs) ofC-MOS-technology , a programmable AND array , fixed OR array , notmore than 32 inputs and not more than 12 outputs , whether or notwith registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 7 0 5 16 P 8 16 RP 4 C 16 L 8 C 16 R 4 C 16 R 6 C 16 R 8 C 20 G 10 C 22 V 10 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Programmable , non-erasable , logic circuits ( field programmable logic array) of TTL Schottky technology , with not more than 48 AND functions , not more than eight OR functions , and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : FP 54 AS 839 FP 54 AS 840 SN 54 LS 333 SN 54 LS 334 SN 54 LS 335 SN 54 LS 336 FP 74 AS 839 FP 74 AS 840 SN 74 LS 333 SN 74 LS 334 SN 74 LS 335 SN 74 LS 336 82 S 100 82 S 101 93458 93459 or  other identification markings relating to devices complying with the abovementioned description 1 . 12 . 88 Official Journal of the European Communities No L 329 / 31 CN code Description Rate of autonomous duty (% ) ex 8542 1191 Non-erasable user-programmable logic sequencer of bipolar technology , having not more than 48 AND functions , a 6-bit state register , an 8-bit output register , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 S 105 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 UV-erasable programmable logic device (EPLD ) of C-MOS technology containing not less than 600 logic gates , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 29 x 124 mm, with a quartz window on the upper surface , with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : EP 600 16 L 8-W 16 R 4-W 16 R 6-W 16 R 8-W 22 V 10-W or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Error detection and correction circuit of N-MOS (including H-MOS ) technology capable of detecting and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 8206 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Burst error processor (BEP) of N-MOS ( including H-MOS) technology for detecting and correcting multiple errors derived from a line of magnetic disks , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16x54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Z 8065 AM 9520 AM 9521 or  any other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Error correction and detection unit (ECDU) of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 62 mm, with not more than 48 connecting pins and bearing : No L 329 / 32 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 an identification marking consisting of or including one of the following combinations of figures or figures and letters :Icont'd) 2960 74 F 630 74 F 631 74 LS 630 74 LS 631 DP 8400 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 GPU controller , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 100 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82 C 201 82230 82 C 221 FE 2000 82231 FE 2010 FE 3000 FE 3010 L 1 A 0392 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Control and interface circuit for peripherals , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31x31 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures or figures and letters : 0 0 0 0 82 C 206 82 C 226 82306 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Hard-disc controller ofMOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31 x 53 mm, with not more than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 1454-001 HDC 9224 PD 7261 WD 1010 WD 2010 WD 42 C 22 WD 5010 WD 5011 or  other identification markings relating to devices complying with the abovementioned description 1 . 12 . 88 Official Journal of the European Communities No L 329 / 33 CN code Description Rate of autonomous duty % ex 8542 11 91 Floppy-disc controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 62 mm, with not more than 48 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures : FE 2100 G 70360-33 L 1 A 0519 MB 89311 WD 16 C 92 WD 37 C 65 or  other identification markings relating to devices complying with the abovementioned description 4-channel read/write monolithic integrated circuit of bipolar technology for controlling magnetic heads in hard-disk units , contained in a housing whose exterior dimensions do not exceed 12x19 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SSI 510 or ex 8542 11 91 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Bus controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including one of the following combination of figures or figures and letters : 82 C 301 82 C 88 82 C 211 82 C 288 82 308 82 309 0 0 0 0 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Buffer manager and controller of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31x31 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : WD 11 C 00-22 or WD 83 C 580 WD 83 C 583 WD 12 C 00-22 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Buffer manager and controller of N-MOS ( including H-MOS) technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 54 x 17 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : WD 1015 or other identification markings relating to devices complying with the abovementioned description No L 329 / 34 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty .(% ) ex 8542 11 91 Control circuit of C-MOS technology for the control of S /RAMs , capable of multiplexing addresses and generating pulses , and for the sequential control of data for the peripheral magnetic unit / rigid disk interface , and memory control , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 30 x 30 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of letters and figures : OMTI 5055 (OMTI 20513 ) or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit for staticmemory control (S-RAM), ofMOS technology , with address multiplexing and pulse generation facility , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 54 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 300 OMTI 506 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Dynamic random access memory controller of N-MOS (including H-MOS ) technology (N-MOS D-RAM controller ) capable of multiplexing addresses and generating timing , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 62 mm, with not more than 48 connecting pins or 52 contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : C 8208 THCT 4502 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit of bipolar technology for the control of dynamic random-access memories (D-RAMs), capable ofmultiplexing addresses and generating timing , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 62 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8408 DP 8428 DP 8409 DP 8429 MB 1422 SN 74 S 409 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Memory control circuit of C-MOS technology , in the form of a monolithic integrated digital circuit , contained in a housing the dimensions of which do not exceed 36 x 36 mm, with not more than 144 connecting pins and bearing: 1 . 12 . 88 Official Journal of the European Communities No L 329 / 35 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 (cont'd) an identification marking either consisting of or including one of the following combination of figures and letters : 82 C 302 82 C 202 82 C 212 82 C 222 82 C 322 or  other identification markings relating to devices complying with the abovementioned description Memory management unit of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the dimension of which do not exceed 36 x 36 mm, with not more than 132 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : ex 8542 11 91 MC 68851 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Memory management unit of N-MOS ( including H-MOS ) technology (N-MOS MMU) with a maximum addressing capacity of4 Gbytes , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36x82 mm, with not more than 132 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 68451 TX 32082 W NS 32082 NS 32382 0404 1872 ex 8542 11 91 0 0 0 0 . 0 or  other identification markings relating devices complying with the abovementioned description Sequence control circuit of N-MOS ( including H-MOS) technology , consisting of one 32-bit register , three 16-bit registers , one 16 x 16-bit service memory , one 7 x 17-bit last-in-first-out (LIFO ) memory , one adder circuit , decodifying logic , priority logic, error detection and management logic , one 16-bit multiplexer , one 8 -bit counter and a timing network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing:  the identification marking: CSS 0484 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Input-output circuit ofN-MOS ( including H-MOS) technology for data control equipped with a timing control with a static random-access memory (S-RAM) with a capacity of 128 x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 6532 CO 10750 or  other identification markings relating to devices complying with the abovementioned description Sequential data control circuit ofMOS technology for interface between a hard-disk memory unit and the memory control unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which da not exceed 28 x 54 mm, with not more than 68 connecting pins and bearing: ex 8542 11 91 No L 329 / 36 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 010 AIC 100 OMTI 505 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Status and shift control unit of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x57 mmwith not more than 42 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Circuit of advanced low power Schottky (ALPS) technology for the asynchronous control of signal lines (bus ) and the conversion of a local bus into a multiplexed bus (BAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 37 x 13 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 68452 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Contention resolving a local area network (LAN) controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63 x 63 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8001 MCM 68590 82590 8003 WD 2840 82592 82586 WD 80 C 24 82588 WD 83 C 503 AM 7990 WD 83 C 510 COM 9026 WD 83 C 603 DP 8390 WD 83 C 690 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit for data block transfer between dynamic memory and peripherals (DMA transfer controller or 'DTC'), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63x35 mm, with not more than 133 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : Z 8516 82 C 223 HD 68450 Z 9516 82307 WE 32104 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 12 . 88 Official Journal of the European Communities No L 329 / 37 CN code Description Rate of autonomous duty % ex 8542 11 91 Serial communication controllers of MOS technology , with two independent duplex channels with a capacity of 1,6 Mbits / sec or more but not exceeding 4 Mbits / sec , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 62 x 21 mm, with not more than 52 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 72001 SNC 68562 Z 80 C 30 Z 85 C 30 Z 85 C 35 or ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Control circuit , of N-MOS (including H-MOS) technology , for data / address flows from the CPU , inputs /outputs and the main memory , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 36 x 36 mm, with not more than 132 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : CIM 1456 or  other identification markings relating to devices complying with the abovementioned description Display controller and character generator (DCCG), of C-MOS technology , for liquid-crystal dot-matrix display system in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 24 x 26 mm, with not more than 80 connecting pins and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : ex 8542 11 91 HD 61830 LH 5821 0 0 0 0 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Interpolation pulse generator , ofC-MOS technology , for controlling geometrical functions , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3701 or  other identification markings relating to devices complying with the abovementioned description Graphics controller of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PEGA 82 C 431 82 C 435 82 C 441 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 No L 329 / 38 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty % ) ex 854211 91 Graphic display controller (GDC ) of N-MOS technology (including H-MOS), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 52 x 18 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : Z 7220 A 82720 or  other identification markings relating to devices complying with the abovementioned description Video controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x52 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 91 38301-A L 1A 2099 PVC-2 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Monochrome display controller (MDC) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 01-01.00 551 A 0 0 0 0 7 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Cathode-ray tube controller (CRTC) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 62 mm, with not more than 100 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 434 V 6363 or  other identification markings relating to devices complying with the abovementioned description Cathode-ray tube controller (CRTC) of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 62 x 25 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 91 AM 8052 D 8275 H HD 6845 HD 68 A 45 P 8275 H or  other identification markings relating to devices complying with the abovementioned description 1 . 12 . 88 Official Journal of the European Communities No L 329 / 39 CN code Description Rate of autonomous duty % ex 8542 11 91 Cathode-ray tube controller (CRTQ of bipolar technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 15 x 55 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SCB 2675 ex 8542 11 91 or other identification markings relating to devices complying with the abovementioned description Control circuit for cathode-ray tubes or liquid-crystal displays (CRT and LCD controller) of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins or contact areas , and bearing:  an identification marking consisting of or including the following combination of letters and figures : V 6355-DJ or  other identification markings relating to devices complying with the abovementioned description Programmable advanced video display controller (AVDC) ofN-MOS ( including H-MOS) technology , in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 15x55 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SCN 2674 ex 8542 11 91 0 0 7 0 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Video gate arrays programmed to control graphics and memory , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 35 x 35 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of letters : PVGA ex 8542 11 91 or /  other identification markings relating to devices complying with the abovementioned description Colour selection controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 19 x 52 mm, with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : 82 C 433 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated circuit with at least 16 analogue switching elements , of C-MOS technology , for controlling signals in the range of 20 to 20 000 Hz, capable of dealing with signals up to 3 V with a distortion of not more than 0,05 % over the whole frequency range at a voltage of 1 V, contained in a housing the exterior dimensions ofwhich do not exceed 1 6 x 40 mm, with notmore than 42 connecting pins and bearing: No L 329 /40 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty (% ex 8542 11 91 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : TC 9164 N TC 9177 P TC 9184 P or  other identification markings relating to devices complying with the abovementioned description Analogue-digital monolithic circuit , capable of controlling brushless motors and keeping their speed constant , contained in a housing the exterior dimensions of which do not exceed 9 x 25 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 91 MGA 3015 A SSI 590 UC 1633 UC 1634 UC 3633 UC 3634 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Analogue-digital monolithic integrated circuit of bipolar technology , for damping the oscillations of stepping motors during the positioning phase , contained in a housing the exterior dimensions ofwhich do not exceed 18 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of letters : STEDA 0 0 0 0 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Controller for servo-devices of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3702 ex 8542 11 91 or ~  other identification markings relating to devices complying with the abovementioned description Four-channel control circuit of C-MOS technology , for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 22 mm, with not more than 16 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : UCN 5813 or - other identification markings relating to devices complying with the abovementioned description 1 . 12 . 88 Official Journal of the European Communities No L 329 / 41 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 Eight-channel control circuit of C-MOS technology , for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm, with not more than 22 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : UCN 5801 or  other identification markings relating to devices complying with the abovementioned description Control circuit ofTTL technology for the firing ofmagnetic print hammers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm, with not more than 1 8 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 801379-002 810751-001 or  other identification markings relating to devices complying with the abovementioned description 8-bit (octal ) dynamic memory bipolar driver , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x33 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 2965 AM 2966 or  other identification markings relating to devices complying with the abovementioned description Timing control unit (TCU) with two-phase cycle for central processing unit (CPU) and memory management unit (MMU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NS 32201 NS 32 C 201 or  other identification markings relating to devices complying with the abovementioned description Interrupt control unit (ICU) with programmable priority of interrupts of N-MOS (including H-MOS) technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x53 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : NS 32202 8259 A or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 329 /42 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty (% ex 8542 11 91 Control circuit for bus interface ofMOS technology functioning as an adaptor between the central unit and the external control units , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63 x 26 mm, with not more than 68 connecting pins on contact areas and bearing:  an identification marking consisting of or including one of the following combinations ofletters and figures : WD 33 C 93 NCR 5380 NCR 5381 NCR 53 C 80 NCR 53 C 90 or  other identification markings relating to devices complying with the abovementioned description Interface and control circuit for Manchester-coded data , of Schottky technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 14 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38052 or ex 8542 11 91 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Bus interface circuit with a programmable data transfer rate , of N-MOS (including H-MOS ) technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 27 x 27 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38030 0 0 0 0 0 or  other identification markings relating to devices complying with the abovementioned description Parallel communications interface ofC-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 64 x 64 mm, with not more than 44 connecting pins or contact areas , and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : ex 8542 11 91 PPC-1 82 C 55 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Serial and parallel interface bus circuit for communication between the central processing unit and a peripheral , ofC-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 26 x 26 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 1820-5022 or  other identification markings relating to devices complying with the abovementioned description 1 . 12 . 88 Official Journal of the European Communities No L 329 /43 CN code Description Rate of autonomous duty % ex 8542 11 91 Subscriber line interface circuit (SLIC) with a high voltage rating of not less than 200 V , with direct internal relay drive , in the form of a monolothic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HC 5504 or - other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Programmable communication interface of N-MOS ( including H-MOS) technology (N-MOS PCI), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 8251 A or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Enhanced programmable communications interface (EPCI), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures : 2661 or  other identification markings relating to devices complying with the abovementioned description 0 7 0 0 0 ex 8542 11 91 Interface circuit for the synchronization of data flow from a hard-disk drive , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 35 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : DP 8462 or - other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Analogue-digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disk , memory unit and the central unit , contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 581 C or  other identification markings relating to devices complying with the abovementioned description No L 329 /44 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty (% ex 8542 11 91 Interface circuit of C-MOS technology for signals between peripheral hard-disk memory units and central units , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 53 mm, with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : (OMTI 20508 ) (OMTI 20509 ) OMTI 5080 OMTI 5090 WD 11 C 00 or ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Encoder / decoder serial interface circuit for hard-disk drives , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 37 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 250 AIC 270 DP 8463 B OMTI 5027 (OMTI 20527) OMTI 5070 (OMTI 20507 ) or  other identification markings relating to devices complying with the abovementioned description Serial interface , capable of implementing the data stream encoding , decoding and associated control functions for a local area network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : ex 8542 11 91 0 0 0 0 8002 8023 82501 AM 7991 COM 9032 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Station digital interface circuit for parallel-to-serial or serial-to-parallel conversion of digital signals in telephone sets , of C-MOS technology (C-MOS STID), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 28 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures and letters : WCC 295 G ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit in C-MOS technology , for the control of communication lines comprising a numerical bus , two independent receivers and a transmitter consisting of a first-in first-out (FIFO ) memory , *in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 20 x 52 mm, with not more than 44 connecting pins or contact areas and bearing: 1 . 12 . 88 Official Journal of the European Communities No L 329 /45 CN code Description Rate of autonomous duty (% ex 8542 11 91 (cont'd) ex 8542 11 91  an identification marking consisting of or including the following combination of figures and letters : HS 3282 or  other identification markings relating to devices complying with the abovementioned description Bus interface for graphic controllers , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of letters : PBI or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit of bipolar technology with 8-, 9- or 10-bit registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 34 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 91 AM 29821 AM 29822 AM 29823 AM 29824 AM 29825 AM 29826 AM 29843 AM 29844 AM 29845 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 11 91 / Multiple bus interface circuit (multiple bus buffer) of low power Schottky technolgy for interfacing the error correction and detection unit system data bus and dynamic random-access memory (D-RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 20 x 33 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2961 or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit ofAS or ALPS technology , for the management of address signals , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 26 x 26 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ex 8542 11 91 82 A 203 82 A 204 82 A 303 82 A 304 or  other identification markings relating to devices complying with the abovementioned description No L 329 / 46 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty (% ) ex 8542 1191 ex 8542 11 91 ex 8542 11 91 ex 8542 11 99 ex 8542 11 99 Bus interface circuit of AS or ALPS technology , for the management of data flow in the signal lines of the CPU , in the form of a monolithic integrated circuit, contained in a housing the external dimensions of which do not exceed 26 x 26 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 205 82 A 305 82 A 436 82 A 442 or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit ofC-MOS technology , for the management of address signals , comprising a circuit with 4 x 2-input AND gates , two buffer circuits , two latch circuits , four independent transceivers , a 256 x 4-bit PROM, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 31x31 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3020 or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit C-MOS technology , for the management of I / O data flow in signal lines , with four independent transceivers , a circuit with 4 x 2-input NAND gates , a circuit with 4 x 2-input AND gates , a separator circuit , a flip-flop circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31 x 31 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3030 or  other identification markings relating to devices complying with the abovementioned description Computing unit without an internal programme sequencer for the multiplication or processing of fixed and floating point numbers , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 42 x 42 mm, with not more than 144 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 3210 ADSP 3220 or  other identification markings relating to devices complying with the abovementioned description 8 x 8-bit multiplier accumulator (MAC) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x 16 mm, with not more than 48 connecting pins and bearing: 0 0 0 0 1 . 12 . 88 Official Journal of the European Communities No L 329 /47 Rate of autonomous duty CN code Description % ex 8542 11 99  an identification marking consisting of or including the following combination of figures and letters :(cont'd) ADSP-1008 A or ex 8542 11 99  other identification markings relating to devices complying with the abovementioned description Floppy-disk data separator (FDDS), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 27 x 8 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : FDC 9216 FDC 921 6-B FDC 9229 T FDC 9229 BT WD 9216-00 WD 92 C 32 or  other identification markings relating to devices complying with the abovementioned description Hard-disk data separator (HDDS), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16x37 mm, with notmore than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 99 DP 8460-2 DP 8460-3 DP 8460-4 DP 8465 HDC 9226 WD 10 C 20 WD 10 C 21 0 0 0 0 0 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Six- or eight-channel read /write signal generator for hard-disk drives , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 13x13 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : SSI 117 SSI 501 or  other identification markings relating to devices complying with the abovementioned description Receiver / transmitter of Schottky technology , for Manchester-coded data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 10 x 28 mm, with not more than 22 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38051 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 1 . 12 . 88No L 329 /48 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8542 ll 99 Universal synchronous/ asynchronous receiver / transmitter (USART) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : MSM 82 C 51 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Dual universal asynchronous receiver / transmitter (DUART) of MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 53 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 2681 SCN 2681 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Programmable asynchronous communication element circuit of MOS technology, for the asynchronous transmission and reception of data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 1 8 x 54 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : INS 8250 INS 82 C 50 NS 16450 NS 16550 NS 16 C 450 WD 8250 7 0 0 0 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Monolithic integrated circuit in N-MOS technology ( including H-MOS) for the display of graphic symbols on a cathode-ray tube operating in stroke mode , contained in a housing the exterior dimensions of which do not exceed 28 x 61 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 96 114 898 96 114 899 96 149 135 FCD 28 042 277 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Sequential control and generating circuit ofC-MOS technology for the memory display , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm, with not more than 44 connecting pins or contact areas and bearing: 1 . 12 . 88 Official Journal of the European Communities No L 329 /49 Rate of autonomous duty CN code Description % ex 8542 11 99 an identification marking consisting of or including the following combination of figures and letters :(cont'd) 82 C 432 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Demodulator/ tone-decoder of bipolar technology for frequency decoding , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 10 x 21 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR 2211 or  other identification markings relating to devices complying with the abovementioned description Encoder / decoder circuit of C-MOS technology , using Manchester code (MED) for the transmission of data in continuous flux with a repeater mode , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x33 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HD 6409 ex 8542 11 99 ex 8542 11 99 0 0 0 0 0 or  other identification markings relating to devices complying with the abovementioned description Data synchronizer and encoder / decoder of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures or letters : SSI 532 or  other identification markings relating to devices complying with the abovementioned description Encoder/ decoder of N-MOS ( including H-MOS) technology , for the conversion of data into serial or parallel signals , consisting of an arithmetic logic unit (ALU ) and a read-only memory (ROM) with a storage capacity of 128 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 60 mm, with not more than 48 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 38020 TMS 38021 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Pulse code modulation (PCM) codec ofN-MOS ( including H-MOS) technology , consisting of a sample and hold circuit digital-to-analogue converter , comparator, successive approximation register and logic function to interface to a full duplex PCM link , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 1 1 x 29 mm, with not more than 22 connecting pins and bearing : ex 8542 11 99 1 . 12 . 88No L 329 / 50 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8542 11 99 (cont'd) ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 ¢ ex 8542 11 99  an identification marking consisting of or including the following combination of figures and letters : 2911 A-l or  other identification markings relating to devices complying with the abovementioned description Subscriber line audio-processing circuit (SLAC) with two digital signal processors , an analogue-to ­ digital converter and a digital-to-analogue converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or  other identification markings relating to devices complying with the abovementioned description Analogue-to-digital signal converter , containing amplifiers , D /A and A/D converters with a supply voltage of 12 V ± 10% and a digital serial interface with asynchronous receiver / transmitter , in the form of a monolithic integrated circuit , contained in a housing the external dimensions ofwhich do not exceed 18x18 mm, with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 75002 or  other identification markings relating to devices complying with the abovementioned description Quadruple digital-to-analogue converter , of C-MOS technology , with a capacity of 8 bits per channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MP 7628 or  other identification markings relating to devices complying with the abovementioned description 16-bit digital-to-analogue converter , of bipolar technology , with 16 parallel inputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : DAC 700 DAC 701 DAC 702 DAC 703 or  other identification markings relating to devices complying with the abovementioned description Analogue-to-digital converter for the calculation of the average value of variable wave-forms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 18x10 mm, with not more than 14 connecting pins and bearing : 7 7 0 0 0 1 . 12 . 88 Official Journal of the European Communities No L 329 / 51 CN code Rate of autonomous dutyDescription % ex 8542 11 99 (cont'd) ex 8542 11 99 ex 8542 11 99 ex 8542 11 99  an identification marking consisting of or including the following combination of figures and letters : AD 536 A or  other identification markings relating to devices complying with the abovementioned description 8-bit analogue-to-digital parallel converter , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 39 mm, with not more than 28 connecting pins or contact areas , and bearing:  an identification marking consisting of or including the following combinations of figures and letters : MP 7683 MP 7684 or  other identification markings relating to devices complying with the abovementioned description 12-bit analogue-to-digital converter , incorporating a voltage reference and clock , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 15 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 574 A or  other identification markings relating to devices complying with the abovementioned description 12-bit analogue-to-digital converter , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with riot more than 44 connecting pins or contact areas , and bearing:  an identification marking consisting of or including the following combinations of figures and letters : CS 5012 CSZ 5112 or  other identification markings relating to devices circuits complying with the abovementioned description 14- or 16-bit analogue-to-digital converter of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 54 mm, with not more than 44 connecting pins or contact areas , and bearing:  an identification marking consisting of or including one the following combinations of figures and letters : CS 5014 CSZ 5114 ' CSZ 5316 CS 5016 CSZ 5116 CS 5501 CSZ 5126 or  other identification markings relating to devices complying with the abovementioned description 7-channel analogue-to-digital converter with a capacity of 15 bits per channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 44 connecting pins or contact areas , and bearing:  an identification marking consisting of or including the following combination of figures and letters : MAX 133 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 0 ex 8542 11 99 ex 8542 11 99 No L 329 / 52 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 99 Pulse code modulation (PCM) transmit / receive filter of N-MOS ( including H-MOS) technology , consisting of two filters of a PCM line or trunk termination , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 2912 A or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 99 Clock circuit of C-MOS technology , operating from a single 1 ,5 V power supply , with a liquid crystal display (LCD ) driver , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 56 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 8219 AF or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Clock /calendar circuit of C-MOS technology , incorporating a quartz crystal oscillator , independent timer recorders and a timer , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : MM 581 74 A MM 58167 58274 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Clock circuit of C-MOS technology , with audio and hour-count output , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : SVM 5530 7910 or  other identification markings relating to devices complying with the abovementioned description ' 0 ex 8542 11 99 Programmable interval timer of MOS technology (MOS PIT), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures : 8253 8254 82 C 54 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 12 . 88 Official Journal of the European Communities No L 329 / 53 CN code Description Rate of autonomous duty % ex 8542 11 99 Clock /calendar circuit of C-MOS technology incorporating a programmable generator for periodic interruptions and square waves , and a static random-access memory with a storage capacity of 400 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 44 connecting pins or contact areas and bearing : an identification marking consisting of or including the following combination of figures and letters : MC 146 818 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Clock circuit of C-MOS technology consisting of a 64-bit clock counter, a 64-bit state register , an oscillator and a control logic circuit for the reading and writing cycles , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 59 x 16 mm, with not more than 48 connecting pins and bearing: an identification marking consisting of or including the following combination of figures and letters : TOD 0815 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Function generator of bipolar technology for the generation of variable wave-forms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x21 mm, with not more than 16 connecting pins and bearing : an identification marking consisting of or including one of the following combinations of figures and letters : XR 2206 XR 8038 or  other identification markings relating to devices complying with the abovementioned description Digital signal synthesizer ofC-MOS technology with one frequency generator producing one signal and able to output one sound , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 18 connecting pins and bearing: an identification marking consisting of or including the following combination of figures and letters : 0 0 0 0 0 ex 8542 11 99 UMC 3511 A or ex 85 42 11 99  other identification markings relating to devices complying with the abovementioned description Programmable digital signal synthesizer of C-MOS technology with 13 frequency generators each producing up to five sounds and an output capacity of up to 65 sounds , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 15 x 50 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DPS 6401 or other identification markings relating to devices complying with the abovementioned description No L 329 / 54 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 Programmable digital signal synthesizer of C-MOS technology with 32 frequency generators to generate eight notes each and a simultaneous output of up to 160 notes , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 25 x 25 mm, with not . more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of letters : MEG or  other identification markings relating to devices complying with the abovementioned description Signal synthesizer of N-MOS ( including H-MOS) technology with a frequency generator , a memory of 15 instrumental tones , a digital-to-analogue converter and a quartz oscillator in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : YM 2413 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Phoneme speech synthesizer of C-MOS technology , with a supply current of less than 10 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 99 SC 01 SSI 263 CM 54104 CM 54145 N2L CM 54146 N2L CM 54166 N2L CD 54121 N2L CD 54122 N2L CD 54123 N2L CD 54147 N2L 0 0 0 0 0 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Amplifier , of bipolar technology for the amplification of either read or write signals of floppy disk , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 11 x 29 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2247 XR 3470 or  other identification markings relating to devices complying with the abovementioned description Six-channel monolithic integrated circuit (read /write data processor circuit ) for the amplification and conversion of read signals and conversion of write signals for hard-disk drives , contained in a housing the exterior dimensions ofwhich do not exceed 19x38 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures : ^ SSI 540 SSI 541 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 1 . 12 . 88 Official Journal of the European Communities No L 329 / 55 CN code Description Rate of autonomous duty (% ) Programmable amplifier , of bipolar technology for signals on a digital communications bus , in the form of monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 21 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : HS 3182 or  other identification markings relating to devices complying with the abovementioned description Repeater circuit , of bipolar technology for the regeneration of pulse-code-modulated signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 10x21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR C 240 or  other identification markings relating to devices complying with the abovementioned description Smoke detector operating in a temperature range between at least - 20 to + 50 °C , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 9 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CS 235 ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 ex 8542 19 20 ex 8542 19 30 ex 8542 19 30 V 24216 0 0 0 0 0 0 or  other identification markings relating to devices complying with the abovementioned description Amplifier , in the form of a monolithic integrated analogue circuit , the exterior dimensions ofwhich do not exceed 3x3 mm for use in the manufacture of products falling within code 9021 40 00 (a ) Amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 2x4x4 mm, with not more than 10 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : C 05 V 35 or  other identification markings relating to devices complying with the abovementioned description for the manufacture of products falling within code 9021 40 00 (a ) Electronically adjustable differential amplifiers for at least the full range of signals from 0 to not less than 400 MHz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 11x11 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 0078-10 or  other identification markings relating to devices complying with the abovementioned description ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 329 / 56 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty (% ) ex 8542 19 30 ex 8542 19 30 ex 8542 19 30 ex 8542 19 30 ex 8542 19 30 ex 8542 19 70 Amplifier for a full range of signals from 0 to 60 kHz, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 6 x 13 x 26 mm, with not more than 18 connecting pins and a leakage of not more than 0,3 |iA and bearing:  an identification marking consisting of or including the following combination of figures and letters : ISO 100 or  other identification markings relating to devices complying with the abovementioned description , for use in the manufacture of telephone exchanges ( a ) Read /write amplifier for thin-film magnetic heads, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 24 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : VM 114 or  other identification markings relating to devices complying with the abovementioned description Winchester disk drive amplifier for magnetic heads , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions ofwhich do not exceed 7 x 7mm, with not more than 10 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : A 2480 FC or  other identification markings relating to devices complying with the abovementioned description Amplifier with a programmable gain factor, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions ofwhich do not exceed 30 x 45 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 3606 G or  other identification markings relating to devices complying with the abovementioned description Thermocouple amplifier for instrumentation control at temperatures from 0 to 50 °C , incorporating an alarm system, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 20 x 8 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 594 AD 595 or  other identification markings relating to devices complying with the abovementioned description Interface module for pulse code modulated data lines (PCM line interface) for decoding and simultaneous PCM data transmission in both directions (full duplex), of C-MOS technology , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pinx and bearing: 0 0 0 0 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 12 . 88 Official Journal of the European Communities No L 329 / 57 CN code Rate of autonomous duty . Description % ex 8542 19 70 (cont'd) an identification marking consisting of or including the following combination of figures and letters : CS 61534 or other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 Filter unit , of C-MOS technology , for signals with a frequency of 300 Hz or more but not exceeding 3 000 Hz, consisting of a receiver / transmitter , an analogue-to-digital converter , a dual-tone multifrequency generator (DTMF) and interface registers for a central processing unit (CPU), in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 21 mm, with not more than 60 connecting pins , an bearing:  an identification marking consisting of or containing the following combination of figures and letters : STC 9130 F or  other identification markings relating to circuits complying with the abovementioned description Four-channel track-and-hold circuit of C-MOS technology, in the form of a monolithic integrated analogue circuit contained in a housing the exterior dimensions of which do not exceed 9 x 25 mm, with not more than 18 connecting pins and bearing: an identification marking consisting of or including the following combination of figures and letters : ex 8542 19 90 CS 31412 0 0 0 0 0 ex 8542 19 90 or:  other identification markings relating to devices complying with the abovementioned description Pre-magnetization control circuit for audio frequency magnetic tapes , of bipolar technology , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 8 mm, with not more than 18 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : PC 1297 CA or ex 8542 19 90  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analogue circuit for the reduction of audio noise by 14 dB , contained in a housing the exterior dimensions ofwhich do not exceed 26 x 7 mm, with not more than 1 8 connecting pins and bearing: an identification marking consisting of or including the following combination of figures and letters : HA 12043 or  other identification markings relating to devices complying with the abovementioned description AM and FM receiver , of bipolar technology , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions ofwhich do not exceed 14x37 mm, with notmore than 28 connecting pins and bearing : ex 8542 19 90 No L 329 / 58 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 19 90 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1030 P CXA 1240 P or other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 Delay line, of C-MOS technology, for drop-out compensation of video signals , in the form of a monolithic integrated analogue circuit contained in a housing the exterior dimensions ofwhich do not exceed 10x7 mm, with not more than eight connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MSM 6965 RS or  other identification marking relating to devices complying with the abovementioned description ex 8542 19 90 Two-channel monolithic integrated analogue circuit for the demodulation of FM-modulated signals , contained in a housing the dimensions of which do not exceed 28 x9 mm, with not more than 30 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HA 12083 NT or  other identification marking to devices complying with the abovementioned description Monolithic integrated analogue circuit of bipolar technology for the overload protection of telephone exchanges , contained in a housing the exterior dimensions of which do not exceed 11x10 mm, with not more than three connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 7 0 7 0 0 ex 8542 19 90 1515 or - other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 Frequency generator of bipolar technology , with an operating voltage of not less than 40 and not more than 130 VAC, which generates signals oscillating between 512 ( ± 22 % ) and 640 Hz ( ± 22 % ) at a 10 Hz rate , in the form of an analogue monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 9x11 mm, with not more than eight connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV 155 or - other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 Temperature transducer in the form of a monolithic analogue integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 6x4 mm, with not more than three connecting pins and bearing: 1 . 12 . 88 Official Journal of the European Communities No L 329 / 59 CN code Description Rate of autonomous duty ( % ) ex 8542 19 90 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : AD 590 or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analogue circuit of C-MOS technology for controlling the speed of linear or rotary motors and the positioning ofmagnetic heads , contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 19 90 A 2460 A 2461 ex 8542 19 90 or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analogue circuit of bipolar technology for driving linear motors or motors with rotating arms , working at 20 V/ 2,5 A maximum , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : EL 2007 EL 2017 or  other identification markings relating to devices complying with the abovementioned description 32-bit microprocessor in C-MOS technology, consisting of a single substrate layer on which are mounted two chips , comprising a central processing unit (CPU ) and a memory unit , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 76 mm, with not more than 60 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 0 0 0 0 0 ex 8542 20 00 57-00000 57-19400 ex 8542 20 00 or  other identification markings relating to devices complying with the abovementioned description 16-bit digital-to-analogue converter , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DAC 705 DAC 706 DAC 707 DAC 708 DAC 709 or  other identification markings relating to devices complying with the abovementioned description Video digital-to-analogue converter (VDAC) with a maximum conversion time of 10 ns , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 35 mm, with not more than 24 connecting pins and bearing: ex 8542 20 00 No L 329 / 60 Official Journal of the European Communities 1 . 12 . 88 CN code Description Rate of autonomous duty (% ) ex 8542 20 00 (cont'd) ex 8542 20 00 ex 8542 20 00 ex 8542 20 00 ex 854220 00 ex 9021 30 90  an identification marking consisting of or including one of the following combinations of figures and letters : VDAC 0405 H VDAC 0605 H VDAC 0805 H or  other identification markings relating to devices complying with the abovementioned description Four-channel digital-to-analogue converter , each channel having a capacity of 12 bits , in the form of a hybrid integrated circuit , contained in a housing the external dimensions of which do not exceed 41 x 21 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 390 or  other identification markings relating to devices complying with the abovementioned description Amplifier for the frequency range 20 to 20 000 Hz , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 80 mm, with not more than 30 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : STK 4041 STK 4151 STK 4201 or  other identification markings relating to devices complying with the abovementioned description Infra-red receiver with a carrier frequency of not less than 36 kHz and not more than 40 kHz , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x15 mm, with not more than five connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : BX 1317 BX 1323 BX 1387 BX 1407 or  other identification markings relating to devices complying with the abovementioned description Subscriber-connection units (crosspoint switch ) with not less than four and not more than 12 switches and an operating voltage of at least 150 V, in the form of a hybrid integrated circuit , contained in a housing the dimensions of which do not exceed 92 x 41 mm, with not more than 94 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 904 719 or  other identification markings relating to devices complying with the abovementioned description Vascular prostheses , neither woven nor knitted , of which the largest opening has an internal diameter not exceeding 8 mm 0 0 0 0 0 0